        CASE 0:20-cv-01338-JRT-ECW Doc. 43 Filed 08/24/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Linda Tirado,                                           Case No. 20-CV-01338 (JRT-ECW)

              Plaintiff,

       vs.                                            MOTION TO DISMISS
                                                        BY DEFENDANTS
City of Minneapolis; Minneapolis Chief of          CITY OF MINNEAPOLIS AND
Police Medaria Arradondo, in his official            MEDARIA ARRADONDO
capacity; Robert Kroll, in his individual
capacity; and Minneapolis Police
Department Officers John Does 1-4, in
their official and individual capacities,

              Defendants.


       Defendants City of Minneapolis and Chief of Police Medaria Arradondo (collectively

“City Defendants”) hereby move the Court pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure for an Order dismissing the Count IV conspiracy claim in Plaintiff’s

Amended Complaint and entirely dismissing the City Defendants as parties to this lawsuit.

This Motion is made upon all the files, records and proceedings herein, including arguments

of counsel at a hearing to be scheduled by the Court.
      CASE 0:20-cv-01338-JRT-ECW Doc. 43 Filed 08/24/20 Page 2 of 2




Dated: August 24, 2020                 JAMES R. ROWADER, JR.
                                       City Attorney
                                       By /s Kristin R. Sarff
                                       KRISTIN R. SARFF (0388003)
                                       SHARDA ENSLIN (0389370)
                                       HEATHER ROBERTSON (0390470)
                                       Assistant City Attorneys
                                       Minneapolis City Attorney’s Office
                                       350 South Fifth Street, Room 210
                                       Minneapolis, MN 55415
                                       (612) 673-3919
                                       kristin.sarff@minneapolismn.gov
                                       sharda.enslin@minneapolismn.gov
                                       heather.robertson@minneapolismn.gov

                                       Attorneys for Defendants City of
                                       Minneapolis and Minneapolis Chief of
                                       Police Medaria Arradondo




                                   2
